DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/14/2021 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner amendment is as follows:
1. (Currently Amended) A light source device comprising:
a light source configured to emit laser light;
an optical system having an optical axis for guiding the laser light;
a first prism which is disposed between the light source and the optical system and
includes a first incident surface on which the laser light is incident, and a first exit surface
inclined with respect to the first incident surface;
a second prism which is disposed between the first prism and the optical system and
includes a second incident surface facing the first exit surface at an interval, and a second exit
surface inclined with respect to the second incident surface; and
a driver configured to rotate the first and second prisms around the optical axis continuously in a state in which the first exit surface and the second incident surface are inclined with respect to the optical axis so that an optical path length between the first exit surface and the second incident surface is changed periodically,
wherein the optical system includes a condensing optical system disposed to condense laser light incident from the second prism,
wherein the optical system further includes an integrator optical system disposed to diffuse the laser light condensed by the condensing optical system.





2. (Original) The light source device according to claim 1, wherein the first and second
prisms are disposed so that the first incident surface and the second exit surface are orthogonal to the optical axis.

3-4. (Canceled) 

5. (Original) The light source device according to claim 1, wherein the driver rotates the first and second prisms with the optical axis being a rotation center.

6. (Original) The light source device according to claim 1,
wherein the light source includes a plurality of semiconductor lasers, and
wherein the light source device further includes an incident optical system which
collimates laser light emitted from the light source to enter the first incident surface of the first
prism.
7. (Original) The light source device according to claim 6, wherein the plurality of
semiconductor lasers include semiconductor lasers for a plurality of colors.

8. (Original) The light source device according to claim 1, wherein an optical material is filled in an interval between the first exit surface and the second incident surface, the optical
material having a refractive index different from a refractive index of the first and second prisms.

9. (Currently Amended) A projection display apparatus comprising:
a  
an image generator configured to generate image light based on light from the light source device, wherein the light source device comprises:
a light source configured to emit laser light;
an optical system having an optical axis for guiding the laser light;
a first prism which is disposed between the light source and the optical system and
includes a first incident surface on which the laser light is incident, and a first exit surface inclined with respect to the first incident surface;
a second prism which is disposed between the first prism and the optical system and includes a second incident surface facing the first exit surface at an interval, and a second exit surface inclined with respect to the second incident surface; and
a driver configured to rotate the first and second prisms around the optical axis continuously in a state in which the first exit surface and the second incident surface are inclined with respect to the optical axis so that an optical path length between the first exit surface and the second incident surface is changed periodically.

 	10. (Previously Presented) The light source device according to claim 1, comprising a color separation wheel which separates an incident light transmitting the first prism and the second prism into color beams in a time division.

11. (New) The projection display apparatus according to claim 9, wherein the first and second prisms are disposed so that the first incident surface and the second exit surface are orthogonal to the optical axis.


13. (New) The projection display apparatus according to claim 12, wherein the optical system further includes an integrator optical system disposed to diffuse the laser light condensed by the condensing optical system.

14. (New) The projection display apparatus according to claim 9, wherein the driver rotates the first and second prisms with the optical axis being a rotation center.

15. (New) The projection display apparatus according to claim 9, wherein the light source includes a plurality of semiconductor lasers, and wherein the light source device further includes an incident optical system which collimates laser light emitted from the light source to enter the first incident surface of the first prism.

16. (New) The projection display apparatus according to claim 15, wherein the plurality of semiconductor lasers include semiconductor lasers for a plurality of colors.

17. (New) The projection display apparatus according to claim 9, wherein an optical material is filled in an interval between the first exit surface and the second incident surface, the optical material having a refractive index different from a refractive index of the first and second prisms.

	18. (New) The projection display apparatus according to claim 9, comprising a color separation wheel which separates an incident light transmitting the first prism and the second prism into color beams in a time division.



EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Paul Fournier on 06/01/2021.


Allowable Subject Matter
Claims 1, 2, 5-18 are allowed.
The following is an examiner’s statement of reasons for allowance: 

With respect to claims 1 and 9, the prior art of record does not disclose or suggest a light source device a light source configured to emit laser light; an optical system having an optical axis for guiding the laser light; a first prism which is disposed between the light source and the optical system and includes a first incident surface on which the laser light is incident, and a first exit surface inclined with respect to the first incident surface; a second prism which is disposed between the first prism and the optical system and includes a second incident surface facing the first exit surface at an interval, and a second exit surface inclined with respect to the second incident surface; and a driver configured to rotate the first and second prisms around the optical axis continuously in a state in which the first exit surface and the second incident surface are inclined with respect to the optical axis so that an optical path length between the first exit surface and the second incident surface is changed periodically, wherein the optical system includes a condensing optical system disposed to condense laser light incident from the second prism, wherein the optical system further includes an integrator optical system disposed to diffuse the laser light condensed by the condensing optical system or a projection display apparatus comprising an image generator configured to generate image light based on light from the light source device, wherein the light source device comprises: a light source configured to emit laser light; an optical system having an optical axis for guiding the laser light; a first prism which is disposed between the light source and the optical system and includes a first incident surface on which the laser light is incident, and a first exit surface inclined with respect to the first incident surface;
a second prism which is disposed between the first prism and the optical system and includes a second incident surface facing the first exit surface at an interval, and a second exit surface inclined with respect to the second incident surface; and a driver configured to rotate the first and second prisms around the optical axis continuously in a state in which the first exit surface and the second incident surface are inclined with respect to the optical axis so that an optical path length between the first exit surface and the second incident surface is changed periodically.

The closest prior art of record, Chifu (United States Patent Application Publication 2013/0222875 A1), discloses a projection (see fig.2) apparatus comprising: a light source device comprising: a light source configured to emit laser light (see 2RGB); an optical system having an optical axis for guiding the laser light (see 7 in fig.2); a first prism  (see 20 in fig.11) which is disposed between the light source and the optical system (see the arrangement of fig.11) and includes a first incident surface (20b) on which the laser light is incident, and a first exit surface (20a) inclined with respect to the first incident surface (20 in fig.11); a second prism (21 in fig.11) which is disposed between the first prism and the optical system and includes a second incident surface (21a) facing the first exit surface at an interval, and a second exit surface (21b) inclined with respect to the second incident surface (see the arrangement in fig.11); and a driver configured to rotate the first and second prisms around the optical axis continuously ([0045]: “Wedge prisms 20 and 21 are rotated in the same direction at the same speed by driving means, not-shown.  In other words, wedge prisms 20 and 21 rotate without changing the relative positional relationship.” see the optical axis of fig.11) but does not disclose wherein driving the prisms in a state in which the first exit surface and the second incident surface are inclined with respect to the optical so that an optical path length between the first exit surface and the second incident surface is changed periodically, since only the direction of the beam is changed but the path length of the beam remains constant.

Furthermore, it would not have been obvious to one of ordinary skill in the art at the time of invention to modify the projection system of Chifu so that the prisms are configured in a state in which the first exit surface and the second incident surface are inclined with respect to the optical so that an optical path length between the first exit surface and the second incident surface is changed periodically, since such a modification would rely solely on applicant specification and thus constitute improper hindsight.
Claims 2, 5-8, and 10-18 are allowed as they depend from allowed claims 1 or 9.



Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Jungel-Schmid (United States Patent Application Publication 2006/0187654 A1) discloses using rotating prisms as a beam steering device.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY L. BROOKS whose telephone number is (571)270-5711.  The examiner can normally be reached on M-F 9:00-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on 5712722303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JERRY L BROOKS/Examiner, Art Unit 2882